       Case 2:16-md-02724-CMR Document 1550 Filed 10/08/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION
                                                        16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS




                      PRETRIAL ORDER NO. 141
    (CONFIDENTIALITY DESIGNATION ORDER AS TO CERTAIN “GROUP 3
  DEFENDANTS” PURSUANT TO THE THIRD AMENDED CASE MANAGEMENT
             ORDER AND DISCOVERY SCHEDULE (PTO 137))

       AND NOW, this 8th day of October 2020, upon consideration of the attached stipulation

of counsel, submitted on behalf of their respective parties in the MDL to Establish Certain

Confidentiality Designation Guidelines (“Stipulation”), it is hereby ORDERED that the

Stipulation is APPROVED. Certain deadlines and discovery orders previously provided in

Pretrial Order Nos. 105, 110, 123, and 137 are hereby AMENDED as set forth by the parties in

the Stipulation as to Sun Pharmaceutical Industries, Inc, Mutual Pharmaceutical Company, Inc.,

and Taro Pharmaceuticals U.S.A., Inc., (collectively, the “SMT Defendants”).

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    ____________________________
                                                    CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1550 Filed 10/08/20 Page 2 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION
                                                        16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS




 STIPULATION TO ESTABLISH CERTAIN CONFIDENTIALITY DESIGNATIONS
       FOR DOCUMENTS AND DATA PRODUCED ON BEHALF OF SUN
PHARAMCEUTICAL INDUSTRIES, INC., TARO PHARMACEUTICALS U.S.A., INC.,
           AND MUTUAL PHARMACEUTICAL COMPANY, INC.

       WHEREAS the Court entered a Case Management Order and Discovery Schedule on

October 24, 2019 (Pretrial Order No. 105, ECF 1135) setting forth certain deadlines for the

management of and discovery schedule for cases pending in the MDL as of September 1, 2019

(and, for the avoidance of doubt, the deadlines set forth in PTO 105 did not and do not apply to

discovery relating to cases that were not pending as of September 1, 2019, nor does this stipulation

apply to Defendants named in this MDL for the first time in cases filed after September 1, 2019);

       WHEREAS the Court extended certain of the deadlines in PTO 105 when it entered

Pretrial Order No. 110, ECF 1179;

       WHEREAS the Court extended certain of the PTO 105 deadlines relating to production

of custodial documents and vacated certain other of the PTO 105 deadlines relating to

confidentiality designations and clawbacks when it entered Pretrial Order No. 123, ECF 1363;




                                                 1
       Case 2:16-md-02724-CMR Document 1550 Filed 10/08/20 Page 3 of 6




       WHEREAS the Court amended certain deadlines relating to confidentiality designations

and clawbacks previously provided in Pretrial Order Nos. 105, 110, and 123 when it entered

Pretrial Order No. 137, ECF 1512;

       WHEREAS the Court amended the procedures and deadlines relating to the confidentiality

designations of “Group 3 Defendants” as provided in Section 3(e)(ii) Pretrial Order No. 137 when

it entered Pretrial Order No. 138, ECF 1513;

       WHEREAS MDL Plaintiffs and Group 3 Defendants Sun Pharmaceutical Industries, Inc.

(“Sun”), Taro Pharmaceuticals U.S.A., Inc. (“Taro”), and Mutual Pharmaceutical Company, Inc.

(“Mutual”), (together the “SMT Defendants”) have engaged in good faith negotiations to identify

and agree upon appropriate revised processes and deadlines relating to confidentiality designations

applicable to discovery falling within the scope of PTO 105;

       WHEREAS pursuant to the aforementioned good faith negotiations, the SMT Defendants

negotiated separately from the other corporate defendants in the MDL with respect to the manner

in which they may apply confidentiality designations to the documents and data they produce;

       NOW, THEREFORE, it is jointly stipulated and agreed by and among the parties, through

their undersigned counsel:

       A.      Plaintiffs and the SMT Defendants have agreed to revised procedures and deadlines

relating to the confidentiality designations of documents and data produced by the SMT

Defendants pursuant to Paragraph 4(a) of PTO 105, as stated below.

       B.      All other provisions of PTOs 105, 110, 123, 137, and 138 remain in effect.

4.     DISCOVERY OF DEFENDANTS’ TARGETED DOCUMENTS

       Section 4(e)(i)-(iv): The following provisions shall supersede and replace paragraphs 4.e.i

through 4.e.iii of PTO 105 as to the SMT Defendants only:



                                                2
  Case 2:16-md-02724-CMR Document 1550 Filed 10/08/20 Page 4 of 6




e. Confidentiality:

     i.   “Blanket” Designations per PTO 53. Documents and data produced and

          designated/stamped at the confidentiality level “Outside Counsel Eyes Only” by

          the SMT Defendants shall remain so designated/stamped in the MDL, subject to

          modifications under PTO 53 (or any amended version thereof), other Court Order,

          or other applicable law. For those documents and data that were produced by the

          SMT Defendants with a confidentiality designation/stamp lesser than “Outside

          Counsel Eyes Only”, SMT Defendants are permitted – but not required – to produce

          to all MDL parties an overlay for those productions to re-designate the documents

          therein as “Outside Counsel Eyes Only,” and if such documents are not re-

          designated, the confidentiality designation lesser than “Outside Counsel Eyes

          Only” shall remain intact.

    ii.   The terms of PTO 53, or any amendment or subsequent Protective Order, shall

          continue to apply to the SMT Defendants’ produced documents and data, including

          but not limited to the right of any party to seek a de-designation or re-designation

          of any documents.

   iii.   SMT Defendants consent, under ¶ 5.3(k) of PTO 53 (any amended version thereof),

          to the disclosure of any documents or data produced by them to any deponent in

          the MDL, provided that the deposing party has a good-faith basis to believe that the

          matters memorialized in the document are relevant to events, transactions,

          discussions, communications, or data about which the witness is expected to testify

          or about which the witness may have knowledge. SMT Defendants retain the right

          to object to and challenge the disclosure of any documents or data to any deponent



                                           3
       Case 2:16-md-02724-CMR Document 1550 Filed 10/08/20 Page 5 of 6




              in the MDL where the SMT Defendants do not believe Plaintiffs have a good-faith

              basis, as set forth above, for such disclosure.

        iv.   Notwithstanding the agreed-upon or Court-ordered disclosure to a deponent of any

              documents or data produced by SMT Defendants, said document shall remain

              designated as “Outside Counsel Eyes Only” for all other purposes in the MDL,

              subject to appropriate modification under PTO 53 (or any amended version

              thereof).

        v.    The foregoing procedures regarding confidentiality designations may be amended

              by agreement or stipulation of the parties, subject to Court approval.


       It is so STIPULATED.

Dated: October 8, 2020

 /s/ Roberta D. Liebenberg                             /s/ Dianne M. Nast
 Roberta D. Liebenberg                                 Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                        NASTLAW LLC
 One South Broad Street, 23rd Floor                    1101 Market Street, Suite 2801
 Philadelphia, PA 19107                                Philadelphia, PA 19107
 215-567-6565                                          215-923-9300
 rliebenberg@finekaplan.com                            dnast@nastlaw.com

 Liaison and Lead Counsel for the End-Payer            Liaison and Lead Counsel for the Direct
 Plaintiffs                                            Purchaser Plaintiffs

 /s/ W. Joseph Nielsen                                 /s/ William J. Blechman
 W. Joseph Nielsen                                     William J. Blechman
 Assistant Attorney General                            KENNY NACHWALTER, P.A.
 55 Elm Street                                         1441 Brickell Avenue
 P.O. Box 120                                          Suite 1100
 Hartford, CT 06141-0120                               Miami, Florida 33131
 Tel: (860)808-5040                                    Tel: (305) 373-1000
 Fax: (860)808-5033                                    Fax: (305) 372-1861
 Joseph.Nielsen@ct.gov                                 E-mail: wblechman@knpa.com

 Liaison Counsel for the States                        Liaison Counsel for Direct Action Plaintiffs and
                                                       Counsel for the Kroger Direct Action Plaintiffs


                                                 4
     Case 2:16-md-02724-CMR Document 1550 Filed 10/08/20 Page 6 of 6




/s/ Erik T. Koons
John M. Taladay
Erik T. Koons
Stacy L. Turner
Christopher P. Wilson
BAKER BOTTS LLP
700 K Street NW
Washington, DC 20001
Telephone: (202) 639-7700
Facsimile: (202) 639-7890
john.taladay@bakerbotts.com
erik.koons@bakerbotts.com
stacy.turner@bakerbotts.com
christopher.wilson@bakerbotts.com

Lauri A. Kavulich
Ann E. Lemmo
CLARK HILL PLC
2001 Market St, Suite 2620
Philadelphia, PA 19103
Telephone: (215) 640-8500
Facsimile: (215) 640-8501
lkavulich@clarkhill.com
alemmo@clarkhill.com

Lindsay S. Fouse
CLARK HILL PLC
301 Grant St, 14th Floor
Pittsburgh, PA 15219
Telephone: (412) 394-7711
Facsimile: (412) 394-2555
lfouse@clarkhill.com
Counsel for Defendants Sun Pharmaceutical
Industries, Inc., Taro Pharmaceuticals U.S.A., Inc.,
and Mutual Pharmaceutical Company, Inc.




                                              5
